Exhibit 10.3


AMN HEALTHCARE
EQUITY PLAN
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), made this
_______________ ___, 2018, by and between AMN Healthcare Services, Inc. (the
“Company”), a Delaware corporation, and _____________________ (the “Grantee”).
W I T N E S S E T H:
WHEREAS, the Company sponsors the AMN Healthcare 2017 Equity Plan, (as may be
amended from time to time, the “Plan”), and desires to afford the Grantee the
opportunity to share in the appreciation of the Company’s common stock, par
value $.01 per share (“Stock”) thereunder, thereby strengthening the Grantee’s
commitment to the welfare of the Company and Affiliates and promoting an
identity of interest between stockholders and the Grantee.
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.    Definitions.
The following definitions shall be applicable throughout the Agreement. Where
capitalized terms are used but not defined herein, their meaning shall be that
set forth in the Plan (unless the context indicates otherwise).
(a)    “Affiliate” means (i) any entity that directly or indirectly is
controlled by, or is under common control with, the Company and (ii) any entity
in which the Company has a significant equity interest, in either case, as
determined by the Committee.
(b)    “Change in Control” means:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of a majority of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors;
(ii)    the sale of all or substantially all of the business or assets of the
Company; or
(iii)    the consummation of a merger, consolidation or similar form of
corporate transaction involving the Company that requires the approval of the
Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), if immediately
following such Business Combination: (x) a Person is or becomes the beneficial
owner, directly or indirectly, of a majority of the


Page 1 of 9



--------------------------------------------------------------------------------

Exhibit 10.3


combined voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), or (y) the Company’s stockholders prior to the Business
Combination thereafter cease to beneficially own, directly or indirectly, a
majority of the combined voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), counting for this purpose only voting
securities of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) received by such stockholders in connection with the
Business Combination. “Surviving Corporation” shall mean the corporation
resulting from a Business Combination, and “Parent Corporation” shall mean the
ultimate parent corporation that directly or indirectly has beneficial ownership
of a majority of the combined voting power of the then outstanding voting
securities of the Surviving Corporation entitled to vote generally in the
election of directors.
(c)    “Credited Service” means the performance of Service on a substantially
full time basis for a continuous twelve-month period. For this purpose,
substantially full time basis shall mean that the employee or consultant
provides regular and recurring services to the Company of at least 32 hours each
week. The taking of approved paid time off or legally mandated leave, such as
FMLA, does not interrupt this period of Credited Service.
(d)    “Disabled” has the meaning set forth in Section 13(c)(ii) of the Plan.
(e)    “Grant Date” means ____________ ____, 2018, which is the date the
Committee authorized this RSU grant.
(f)    “NQDC Plan” means the Company’s 2005 Amended and Restated Executive
Nonqualified Excess Plan, as may be amended from time to time.
(g)    “Restricted Stock Unit(s)” or “RSU(s)” means the restricted stock unit
granted under Section 2.
(h)    “Service” means the performance of services for the Company (or any
Affiliate) by a person in the capacity of an officer or other employee or key
person (including consultants).
2.    Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein, the Company hereby grants to the Grantee an aggregate of
__________ Restricted Stock Units.
3.    Vesting Schedule. No RSUs may be settled until they shall have vested.
Except as otherwise set forth in this Agreement or in the Plan, the RSUs will
vest in three tranches on each of the first, second and third anniversaries of
the Grant Date and the Grantee’s provision of three periods of Credited Service.
The first tranche, equal to 33% of the RSUs granted, will vest on the first
anniversary of the Grant Date and the Grantee’s provision of one period of
Credited Service. The second tranche, equal to 33% of the RSUs granted, will
vest on the second anniversary of the Grant Date and the Grantee’s provision of
a second period of


Page 2 of 9



--------------------------------------------------------------------------------

Exhibit 10.3


Credited Service. The final tranche, equal to 34% of the RSUs granted, will vest
on the third anniversary of the Grant Date and the Grantee’s provision of a
third period of Credited Service.
4.    Settlement and Deferral of RSUs.
(a)    Each vested RSU entitles the Grantee to receive one share of Stock on the
“Settlement Date,” which shall be the later of (i) the vesting date for such
RSU, provided, however, if there is an accelerated vesting of a portion of RSUs
under Section 3 hereof, the Settlement Date for any such accelerated RSUs shall
be the date on which it is determined that the conditions to acceleration have
been met or (ii) the end of the deferral period specified by the Grantee. The
deferral period shall be no less than four (4) years and five (5) days from the
Grant Date. Such deferral election shall be made within 30 days of the Grant
Date. The deferral of RSUs shall be subject to the NQDC Plan and the applicable
deferral election.
(b)    Shares of Stock underlying the RSUs shall be issued and delivered to the
Grantee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on the Grantee. The shares of Stock delivered to the Grantee pursuant to
this Section 4 shall be free and clear of all liens, fully paid and
non-assessable. In no event shall fractional shares of Stock be issued.
(c)    Until such time as shares of Stock have been issued to the Grantee
pursuant to paragraph (b) above, and except as set forth in Section 5 below
regarding dividend equivalents, the Grantee shall not have any rights as a
holder of the shares of Stock underlying this Grant including but not limited to
voting rights.
(d)    The Grantee may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable under the RSU or
from any compensation or other amounts owing to the Grantee the amount (in cash,
Stock or other property) of any required tax withholding and payroll taxes in
respect of an RSU vesting or settlement and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.
(e)    Without limiting the generality of clause (d) above, in the Committee’s
sole discretion the Grantee may satisfy, in whole or in part, the foregoing
withholding liability by having the Company withhold from the number of shares
of Stock otherwise issuable pursuant to the settlement of the RSU a number of
shares with a Fair Market Value equal to such withholding liability.
5.    Dividend Equivalents. If on any date the Company shall pay any cash
dividend on shares of Stock of the Company, the number of RSUs credited to the
Grantee shall, as of such date, be increased by an amount determined by the
following formula:
W = (X multiplied by Y) divided by Z, where:


Page 3 of 9



--------------------------------------------------------------------------------

Exhibit 10.3


W = the number of additional RSUs to be credited to the Grantee on such dividend
payment date;
X = the aggregate number of RSUs (whether vested or unvested) credited to the
Grantee as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
6.    Termination of Employment.
(a)    If, prior to the Settlement Date, the Grantee shall undergo (other than
by reason of death or becoming Disabled) a termination of full-time employment
(and also termination of Service if a director), (i) the RSUs that are vested at
the time of such termination shall be determined in accordance with Section 3,
and (ii) the RSUs that are not vested at the date of such termination shall be
cancelled on such date.
(b)    On the date of the Grantee’s death or upon determination by the Committee
in its sole discretion that the Grantee has become Disabled (in each case, after
the Grant Date and prior to third anniversary of the Grant Date), 100% of the
RSUs shall become immediately vested and, regardless of the Grantee’s deferral
election, the Company as soon as reasonably practicable shall issue shares of
Stock to the Grantee (or the Grantee’s designated beneficiary or estate executor
in the event of the Grantee’s death) with respect to the RSUs that have vested
hereunder but for which shares of Stock had not yet been issued to the Grantee.
7.    Company; Grantee.
(a)    The term “Company” as used in this Agreement with reference to employment
shall include the Company, its Subsidiaries and its Affiliates, as appropriate.
(b)    Whenever the word “Grantee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the RSUs may be transferred by will or by the laws of descent
and distribution, the word “Grantee” shall be deemed to include such person or
persons.
8.    Non-Transferability.  The RSUs granted herein are not transferable by the
Grantee other than to a designated beneficiary upon death, by will or the laws
of descent and distribution, to a trust solely for the benefit of the Grantee or
his/her immediate family or, in the case of the RSUs being held by such a trust,
by the trustee.
9.    Forfeiture for Violation of Restrictive Covenants.
(a)    Non-Compete. The Grantee agrees that during the term of the Grantee’s
employment and for a period of two years thereafter (the “Coverage Period”) the


Page 4 of 9



--------------------------------------------------------------------------------

Exhibit 10.3


Grantee will not engage in, consult with, participate in, hold a position as
shareholder, director, officer, consultant, employee, partner or investor, or
otherwise assist any business entity (i) in any State of the United States of
America or (ii) in any other country in which the Company (which, for the
avoidance of doubt, includes for all purposes of this Section 9 any and all of
its divisions, Affiliates or Subsidiaries) has business activities, in either
case, that is engaged in (A) any activities that are competitive with the
business of providing (I) healthcare or other personnel on a temporary or
permanent placement basis to hospitals, healthcare facilities, healthcare
provider practice groups or other entities, or (II) clinical workforce
management services, or (B) any other business in which the Company is then
engaged, in each case, including any and all business activities reasonably
related thereto.
(b)    Non-Solicit. The Grantee agrees that during the Coverage Period, the
Grantee shall not solicit, attempt to solicit or endeavor to entice away from
the Company any person who, at any time during the term of the Grantee’s
employment was a healthcare professional (including a healthcare executive) of
the Company, or an employee, customer, permanent placement candidate, client or
supplier of the Company.
(c)    Confidential and Proprietary Information. The Grantee agrees that the
Grantee will not, at any time make use of or divulge to any other person, firm
or corporation any confidential or proprietary information concerning the
business or policies of the Company (which includes, for the avoidance of doubt,
any and all of its divisions, Affiliates or Subsidiaries). For purposes of this
Agreement, any confidential information shall constitute any information
designated as confidential or proprietary by the Company or otherwise known by
the Grantee to be confidential or proprietary information including, without
limitation, customer information. The Grantee acknowledges and agrees that for
purposes of this Agreement, “customer information” includes without limitation,
customer lists, all lists of professional personnel, names, addresses, phone
numbers, contact persons, preferences, pricing arrangements, requirements and
practices. The Grantee’s obligation under this Section 9(c) shall not apply to
any information that (i) is known publicly; (ii) is in the public domain or
hereafter enters the public domain without the fault of the Grantee; or (iii) is
hereafter disclosed to the Grantee by a third party not under an obligation of
confidence to the Company. The Grantee agrees not to remove from the premises of
the Company, except as an employee of the Company in pursuit of the business of
the Company or except as specifically permitted in writing by the Company, any
document or other object containing or reflecting any such confidential or
proprietary information. The Grantee recognizes that all such information,
whether developed by the Grantee or by someone else, will be the sole exclusive
property of the Company. Upon termination of employment, the Grantee shall
forthwith deliver to the Company all such confidential or proprietary
information, including without limitation all lists of customers, pricing
methods, financial structures, correspondence, accounts, records and any other
documents, computer disks, computer programs, software, laptops, modems or
property made or held by the Grantee or under the Grantee’s control in relation
to the business or affairs of the Company, and no copy of any such confidential
or proprietary information shall be retained by the Grantee.


Page 5 of 9



--------------------------------------------------------------------------------

Exhibit 10.3


(d)    Forfeiture for Violations. If the Grantee shall at any time violate the
provisions of Section 9(a), (b), or (c), the Grantee shall immediately forfeit
his/her RSUs (whether vested or unvested) and any issuance of shares of Stock
that occurs after (or within six (6) months before) any such violation shall be
void ab initio.
(e)    Additional Agreement. For the avoidance of doubt, this Section 9 shall be
in addition to and shall not supersede (or be superseded by) any other
agreements related to the subject matter of this Section 9 contained in any
confidentiality agreement, noncompetition agreement or any other agreement
between the Grantee and the Company.
10.     Rights as Stockholder.  The Grantee or a transferee of the RSUs shall
have no rights as a stockholder with respect to any share of Stock covered by
the RSUs until the Grantee shall have become the holder of record of such share
of Stock and no adjustment shall be made for dividends or distributions or other
rights in respect of such share of Stock for which the record date is prior to
the date upon which Grantee shall become the holder of record thereof.
11.     Effect of Change in Control.
(a)    In the event of a Change in Control, notwithstanding any vesting
schedule, 100% of the RSUs shall become immediately vested upon such Change in
Control. Unless such RSUs are deferred under the NQDC Plan (in such event, the
NQDC Plan shall govern), the Company shall issue shares of Stock (or cash if
shares of Stock are no longer available) to the Grantee to settle the vested
RSUs as soon as reasonably practicable, but in no event later than the end of
the short-term deferral period as defined under Section 409A.
(b)    The obligations of the Company under this Agreement shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of the Grantee’s rights under this Agreement in
any agreement or plan that it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.
12.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee at the Grantee’s address as recorded in the records of the
Company.
13.    No Right to Continued Employment.  This Agreement shall not be construed
as giving the Grantee the right to be retained in the employ or service of the
Company, a Subsidiary or an Affiliate. Further, the Company or an Affiliate may
at any time dismiss the


Page 6 of 9



--------------------------------------------------------------------------------

Exhibit 10.3


Grantee or discontinue any consulting relationship, free from any liability or
any claim under this Agreement, except as otherwise expressly provided herein.
14.    Binding Effect. Subject to Section 8 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.
15.    Amendment of Agreement. The Committee may, to the extent consistent with
the terms of this Agreement, waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, any portion of
the RSUs heretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely impair the rights of the Grantee in respect of
any RSUs already granted shall not to that extent be effective without the
consent of the Grantee.
16.    RSUs Subject to Plan and NQDC Plan. By entering into this Agreement, the
Grantee agrees and acknowledges that the Grantee has received and read a copy of
the Plan and a copy of the NQDC Plan. The RSUs are subject to the terms of Plan,
and the NQDC Plan if the RSUs are deferred under the NQDC Plan. The terms and
provisions of the plans as they may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of either the Plan or the
NQDC Plan, the applicable terms and provisions of the applicable plan will
govern and prevail.
17.    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.


Page 7 of 9



--------------------------------------------------------------------------------

Exhibit 10.3


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
AMN HEALTHCARE SERVICES, INC.
By:
        
Name:    Susan R. Salka
Title:    President and CEO



GRANTEE
By:

Name:    




Page 8 of 9



--------------------------------------------------------------------------------

Exhibit 10.3








Page 9 of 9

